DETAILED ACTION
Claims 1-14 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under FR1904156 filed on 4/18/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Roehm Reference (US 2019/0351818 A1) and the Kuehnle et al Reference (US 2019/0184890 A1).

Roehm relates to an open-loop or closed-loop control of the front light distribution of a vehicle having headlamps that can be changed with respect to the light distribution involves producing a different light distribution during an at least partially autonomous driving operation of the vehicle than during operation with a person driving the vehicle. The light distribution 5 can now be influenced by the front headlights 3 using suitable control apparatuses in the vehicle 1, which are not illustrated here but which are familiar to a person skilled in the art. This applies in particular when the front headlights 3 are designed in the form of matrix headlights, based on, for example, LEDs or lasers. If the vehicle 1 has an environmental sensor system for autonomous or partially autonomous driving, it is now typically the case that the vehicle uses additional sensors within the context of its environmental sensor system (see Roehm Abstract, [0021]–[0022]).
Kuehnle teaches a camera controller for selectively controlling illumination around a vehicle comprises an image capture portion having a viewing area; an output for transmitting lighting control messages; and control logic. The control logic 14 may request strobing of the selected lighting source to increase illumination of the image. The strobing of the selected lighting source may occur by adjusting the lighting source's on time versus the off time and would occur at a frequency imperceptible to the human eye. Therefore, the lighting control message will signal a change proportional to the deviation from a desired image characteristic (see Kuehnle Abstract and [0051]).

The following is an examiner's statement of reasons for allowance: neither Roehm, Kuehnle, nor other relevant art or combination of relevant art, teaches a method or system an optical device comprising a camera configured to capture images of objects in a field of vision of the optical device; a lighting device including a plurality of lighting elements forming a lighting matrix configured to illuminate the field of vision of the optical device; and a control device associated with the optical device and the lighting device, the control device being configured to determine a nature of an object in an image captured by the camera, the control device being configured to determine a location of the object by analyzing the image captured by the camera, and process the image captured by the camera to identify the nature of the object; wherein when the control device cannot determine the nature of the object by analyzing the image captured by the camera, the control device is configured to select the lighting elements of the lighting matrix capable of illuminating the object based on the determined location of the object, individually control at least one lighting characteristic of each selected lighting element during a temporary time sequence imperceptible by the human eye, and determine the nature of the object by analyzing at least one other image captured by the camera during the temporary time sequence.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Therefore, the independent claims 1 and 6 are allowable by the addition of the limitations. Claims 2-5 and 7-14 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483